          October 14, 2020

          The Honorable Brian M. Cogan
          United States District Court for the
          Eastern District of New York
          225 Cadman Plaza East
          Brooklyn, NY 11201

          Re:       Palmer et al. v. Amazon, Inc. et al., No. 1:20-cv-2468 (E.D.N.Y.)

          Your Honor:

          Plaintiffs submit the Declaration of Derrick Palmer, attached hereto as Exhibit A, to alert
          the Court to factual developments regarding worker safety and health at the JFK8
          warehouse facility that may pose a public health risk to Plaintiffs and the broader
          community. As of October 7, 2020, Amazon has resumed productivity feedback through
          its rate and Time Off Task (“TOT”) policies at JFK8. Decl. ¶¶ 9, 10.

          Earlier in this litigation, Amazon sought to reinforce how seriously it was taking this
          pandemic by announcing that it was “suspen[ding] productivity feedback during the
          COVID-19 pandemic.” ECF No. 52 (emphasis added). Amazon expressly acknowledged
          that suspending productivity feedback was necessary because Amazon’s rate and TOT
          policies impede workers from “social distancing, hand washing, [and] sanitizing work
          stations,” ECF No. 52-1 at 5, as New York Forward minimum standards and CDC
          guidance require. See generally ECF No. 6-1 at 12-14. Notwithstanding the
          representations it has made to this Court regarding its practices, with its annual “Prime
          Day” sales event and peak season looming, Decl. ¶¶ 3, 6, Amazon is now treating the
          pandemic – and the need for measures to protect workers’ health and wellbeing – as a
          thing of the past, abandoning the policies that it once implemented in order to “maintain a
          safe environment” at the JFK8 facility, ECF No. 52-1 at 5.

          But the pandemic is not over, not in the New York City metropolitan area and certainly
          not at JFK8. In the past month, Amazon has reported multiple instances of JFK8 workers
          contracting COVID-19. Decl. ¶¶ 4, 7, 11, 12. And Amazon’s about-face with regard to
          productivity feedback coincides with a dramatic “uptick” in New York City’s cases of
          COVID-19.1

          Amazon’s reinstatement of rate and TOT policies goes to the heart of Plaintiffs’ public
          nuisance and NY Labor Law § 200 claims. The reinstatement of those policies conflicts
          with state public health law and Amazon’s own judgment regarding what is necessary to
          keep workers safe during the pandemic.


          1
           See Joseph Goldstein and Liam Stack, N.Y.C. Reports Large Uptick in Virus Cases,
          NEW YORK TIMES (Sept. 29, 2020).

publicjustice.net          National Headquarters                              West Coast Office
                           1620 L Street NW, Suite 630, Washington DC 20036   555 12th Street, Suite 1230, Oakland CA 94607
                           (202) 797-8600 phone • (202) 232-7203 fax          (510) 622-8150 phone • (510) 622-8155 fax
          Furthermore, Amazon has suggested that because everyone in New York City faces risks
          associated with the COVID-19 pandemic, Plaintiffs have not experienced a “special
          harm” that would confer standing to bring a public nuisance claim. Hearing Tr. at 35:3-
          35:24 (Jul. 21, 2020). But that misapprehends the “special harm” inquiry. Plaintiffs do
          not allege special harm above and beyond that experienced by all New York City
          residents arising from the COVID-19 pandemic. Plaintiffs allege special harm arising
          from Amazon’s contribution to the pandemic, as individuals uniquely impacted by
          Amazon’s failure to abide by minimum public health and safety standards. ECF No. 63 at
          ¶¶ 331-35.

          That special harm is particularly acute now that Amazon has shed some of the most
          significant changes it had made to keep workers and their families safe during the
          pandemic. The Worker Plaintiffs and their colleagues are once again in the untenable
          position of having to keep up with rate requirements that endanger their health or
          prioritizing health and safety and risking loss of their jobs. At least one JFK8 worker has
          already been threatened with discipline for failing to keep up with Amazon’s reinstated
          productivity requirements. Decl. ¶ 8. Although Amazon’s refusal to maintain a safe
          working environment endangers the public at large, Amazon’s misconduct particularly
          harms its workers and their family members. See ECF No. 68 at 12-14.

          In light of these developments, Plaintiffs respectfully urge the Court to promptly deny
          Amazon’s pending motion to dismiss. See ECF No. 58. Plaintiffs’ fear that Amazon
          would prematurely reinstate unlawful policies is no longer “speculative.” ECF No. 69 at
          4. Amazon’s reckless conduct presently places workers, their families, and by extension,
          the entirety of New York City at risk.

          Moreover, Plaintiffs renew their earlier request for broadened discovery, the need for
          which is underscored by Amazon’s failure to proactively bring this change to the Court’s
          attention. Compare Hearing Tr. at 14:08-14:17 (Jul. 21 2020) (Plaintiffs seeking
          discovery related to all of Amazon’s pandemic-related worker safety policies), with id. at
          45:22-46:02 (Court authorizing discovery related to Amazon’s payment policies).
          Without further discovery, Plaintiffs cannot know the extent of Amazon’s willful
          disregard for worker safety. Amazon has reassured the Court that it has put into place
          numerous protocols – like contact tracing, prompt and full paid COVID-19 leave, and
          modifications to its productivity policies – in order to ensure a safe working environment
          at JFK8. But as this (undisclosed) rollback of the productivity feedback suspension
          shows, Amazon has not been honest and forthcoming with Plaintiffs, or this Court.



                                                    Respectfully submitted,

                                                    /s/ Karla Gilbride


          cc: All counsel of record by ECF


publicjustice.net        National Headquarters                              West Coast Office
                         1620 L Street NW, Suite 630, Washington DC 20036   555 12th Street, Suite 1230, Oakland CA 94607
                         (202) 797-8600 phone • (202) 232-7203 fax          (510) 622-8150 phone • (510) 622-8155 fax
